Exhibit 10.2



VERIO



[Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request. Copies of this exhibit
containing the omitted information have been filed separately with the
Securities and Exchange Commission. The omitted portions of this document are
marked with a ***.]





An NTTCommunications Company  

Access Attachment







¨

NEW CUSTOMER



EXISTING CUSTOMER?





ý  

UPGRADE



¨  

ADD-ON



¨  

DOWNGRADE



¨  

RELOC



¨  

RENEWAL



SERVICES ORDERED

(see Attachments for detail)



ý

DED ACCESS 



¨

MDG SERVICES 



¨  

COLO



¨  

RAPID RO



¨  

MODULAR



¨  

POWER PKGS



ATTACHMENTS



ý  

Access



¨  

Colocation



¨  

EMS



¨  

Intellisecurity



¨  

LoadBalancing



¨  

MAS



¨  

Mgd Storage



¨  

Secure Entrance



¨  

Server Config



¨  

Smart Content



¨  

Support Solution



¨  

TPM   ¨ VPN.CPE



¨  

VPN.NET



¨  

VPN.REMOTE



¨  

IP Justification



¨  

BGP Request



¨  

Other



 







PAYMENT INFORMATION

(please select from options below)



#1

 ý  CHECK







#2

 ¨  PERSONAL/CORPORATE CREDIT CARD?



Credit Card Type?



¨  

VISA



¨  

Master Card



¨  

Am EX



Card Holder Name



 

Credit Card#



 

Exp. Date



 

#3

 ¨  EFT?



Bank Name & Address



 



Account #



 

Bank Routing #



 

INVOICE METHOD      ¨  EMAIL



ý  

USPS



TAX STATUS?



 

TAX ID # (IF EXEMPT)



 





COMPANY CONTACT INFORMATION



COMPANY NAME



Vital Stream



ARBOR #



I45016121



CONTACT NAME



Accounting - Pat Deane



ADDRESS



One Jenner, Suite 100



EMAIL



accounting@vitalstream.com



CITY



Irvine



STATE



CA



PHONE



949-743-2000



ZIP CODE



92618



FAX



949-678-0291



COUNTRY



USA

CUSTOMER BILLING CONTACT INFORMATION



Billing Contact



Accounting - Pat Deane



ADDRESS



One Jenner, Suite 100



EMAIL



accounting@vitalstream.com



CITY



Irvine



STATE



CA



PHONE



949-743-2000



ZIP CODE



92618



FAX



949-678-0291



COUNTRY



USA

CUSTOMER TECHNICAL CONTACT                        CUSTOMER INSTALL LOCATION



TECH CONTACT



Dave Williams

ADDRESS



See Notes

EMAIL



dwilliams@vitalstream.com

CITY



 

STATE



 

PHONE



949-743-2014

ZIP CODE



 

COUNTY



 

FAX



 

COUNTRY



 

Do you have multiple new install locations?

       ý Yes ¨ No   



How many?



2





SERVICE TERM & TOTAL CHARGES



TERM COMMITMENT



OTHER  (If "OTHER", specify: 15.5)



BILLING FREQUENCY



MONTHLY



TOTAL ONE TIME INSTALLATION / SETUP/ EQUIPMENT CHARGES



$ 0



TOTAL MONTHLY RECURRING CHARGES



$ ***



NTT/VERIO CONTACT INFORMATION



SALES REP



Farrah Kashef



BRANCH



Irvine



EMAIL



fkashef@verio.net



PHONE #



949-350-8540



Sales Engineer



Todd Bennett



BRANCH



Irvine



EMAIL



tbennett@verio.net



PHONE #



916-718-2043



Please review & sign the Service Order Form and the attached appropriate
contract(s). The Service Order is not effective until the appropriate
contract(s) has been signed by Customer and accepted by NTT/VERIO as provided in
the contract(s). In the event of a conflict between the Service Order & the
contract(s), the contract(s) shall govern.



Please fax signed Service Order & contract(s) to Verio at the following fax
number:



949-266-9572



CUSTOMER SIGNATURE



 



DATE



 





--------------------------------------------------------------------------------









VERIO



[Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request. Copies of this exhibit
containing the omitted information have been filed separately with the
Securities and Exchange Commission. The omitted portions of this document are
marked with a ***.]





An NTTCommunications Company  

Access Attachment







CUSTOMER NAME



Vital Stream



ARBOR #



45016121



TOTAL PRODUCTS & SERVICES, CPE & TELCO CHARGE DETAIL
PRODUCT & SERVICES INFORMATION



PRODUCT
ID



PLAN
CODE




PRODUCT NAME




SETUP/NRC ($)




MRR ($)



EXCESS USAGE
PER MB($)                %

Disc




BS_BURST




***



*** Mbps Burstable Internet Access at 707 Wilshire , Los Angeles (Isanca01)




  $ 0.00




  $




  $



 


BS_BURST




***



*** Mbps Burstable Internet Access at 1200 W.7th, Los Angeles (Isanca16)




  $ 0.00




  $




  $



 


BS_BURST




***



*** Mbps Burstable Internet Access at 1200 W.7th, Los Angeles (Isanca16)




  $ 0.00




  $




  $



 


BS_BURST




***



*** Mbps Burstable Internet Access at 21711 Filigree Ct., Ashburn (asbnva01)




  $ 0.00




  $




  $



 

 

 

 

  $



  $



  $



 

 

 

 

  $



  $



  $



 

 

 

 

  $



  $



  $



 

TOTAL SERVICE CHARGES     



  $



  $









SOFTWARE & EQUIPMENT CHARGES & INFORMATION



PRODUCT
ID



PLAN
CODE




PRODUCT NAME




SETUP/NRC ($)




MRR ($)



 

 

 

  $



  $



 

 

 

  $



  $



 

 

 

  $



  $



 

 

 

  $



  $



TOTAL SOFTWARE & EQUIPMENT CHARGES



  $



  $



TELCO CHARGES & INFORMATION



TELCO CIRCUIT ORDERED BY



NTT/VERIO



TELCO VENDOR



Pacific Bell



POP ID



 



DEMARC LOCATION



 

ON SITE PHONE #



 

PRODUCT ID



PLAN CODE



PRODUCT NAME



SETUP/NRC ($)



MRR ($)



BS_CKT



***

*** Mbps Full Duplex Giga Ethernet (New primary circuit from their Irvine office
to Isanca01)



  $ 0.00



  $



BS_CKT



***



*** Ethernet Ports in Isanca16 (one port already existing)



  $ 0.00



  $



BS_CKT



***



*** Mbps Ethernet Port charge in asbnva01



  $ 0.00



  $



 

 

 

  $



  $



TOTAL TELCO CHARGES  



  $ 0



  $



TOTAL CHARGE SUMMARY



 



SETUP/NRC ($)



MRR ($)



TOTAL ONE-TIME & MONTHLY CHARGES



  $



  $0.00



OTHER (IPs, BGP, E-RATE)

HOW MANY IP ADDRESSES REQUESTED?



use existing (If 8 or more, complete the IP Justification Form)



BGP REQUESTED?



(If yes, complete BGP Request Form)



E-RATE CUSTOMER?



 

E-RATE STATUS?



 

SPECIAL INSTRUCTIONS

This Service Order Form for upgraded Services supersedes Customer's existing
Service Order Form executed 10/06/03. This contract term will expire on 5/14/05.
The terms of this Service Order include the following:







--------------------------------------------------------------------------------









VERIO



[Certain portions of this exhibit have been omitted pursuant to Rule 24b-2 and
are subject to a confidential treatment request. Copies of this exhibit
containing the omitted information have been filed separately with the
Securities and Exchange Commission. The omitted portions of this document are
marked with a ***.]





An NTTCommunications Company  

Access Attachment







 
1. Services to be provided are:
Location1 : Los Angeles: ***Mpbs @ 707 Wilshire (POP ID lsanca01)
Location2: Los Angeles: *** connections that will be provisioned in the most
effective manner possible for both the customer and
Verio - *** Mbps at 1200 West 7th (POP ID lsanca16)
Location3: Ashburn, VA: *** Mpbs at 21711 Filigree Ct. POP ID (asbnva01)
Customer commits to *** Mbps burstable to *** Mbps across the multiple
connections. This pricing will be in effect as of 2/1/04, but for the benefit of
doubt, usage is billed in arrears and thus the invoice received by Customer in
February will reflect Customer's January usage (expected to be approximately
$*** total for Internet access charges, including base charges and excess usage
charges). There will also be charges for local loop and port fees as set forth
in the 10/6/03 service order.

VERIO's ability to provision the Service upgrades will depend upon several
factors which Verio cannot control, and therefore the following availability
schedule is approximate:
    *** connection into lsanca01 should be available within 60 days of
Customer's execution of this Service Order
    *** connection into lsanca16 should be available within 45 days of
Customer's execution of this Service Order.
    GigE connection into asbnva01 should be available within 7 days of
Customer's requested date

VERIO will work in good faith to complete the Service upgrades quickly and VERIO
will provide Services in accordance with the current configuration until above
Service upgrades are complete.

2. Any usage by VitalStream in excess of *** Mbps in any given month shall be
charged at $***/Mbps.

3. Either party may change Customer's connections to the VERIO network provided
the party gives the other at least 30 days prior written notice; and further
provided
a) with regard to Customer's requested change, i) Customer maintains its ***
Mbps monthly minimum commitment and ii) VERIO determines, in its sole
discretion, that it has the capacity to accommodate Customer's requested changes
b) with regard to VERIO's requested change, connection will be provided in a
different location from those through which VERIO provides the Services to
Customer but which connection is of similar kind, quality, size and capacity to
the connection being replaced.
Customer will execute a revised Service Order Form which specifies the revised
order.

4. a) Customer will pay the monthly port charge fee of $*** for the new L.A.
connection at 707 Wilshire. Verio will pay the setup fees for this upgrade
($***).
b) Verio will add *** connections that will be provisioned in the most effective
manner possible for both the customer and Verio in place of Customer's existing
*** LA connection at 1200 West 7th. Customer will pay the monthly port charge
fee of $*** for this connection.
c) Customer will pay the monthly port fee of $***/month in Ashburn.

5. Customer shall be billed on an aggregated basis across all locations for its
monthly minimum commitment of *** Mbps and for its excess usage. Customer will
be billed for excess usage based off the standard 95th percentile rule: VERIO
will sample Customer bandwidth utilization every five (5) minutes. At the end of
the month, all samples from the month will be organized from highest to lowest.
The top 5% of samples are then discarded, and Customer will be billed based on
the next highest reading. If it is a partial month, VERIO will bill based off
the standard 95th percentile rule for the samples captured during that partial
period.

6. This Service Order Form shall be governed by the existing Internet Access
Agreement between VERIO (also referred to as NTT/VERIO) and Customer dated
August 30, 2002. Section 5 of the Internet Access Agreement is amended to add
the following sentence after the 4th sentence:"NTT/VERIO will, to the extent it
determines (in its sole discretion) that such actions are practicable and
legally permissible, attempt to notify Customer prior to taking any allowed
preventative or corrective action."

7. This Service Order Form does not supersede any provisions of the Settlement
Agreement dated July 16, 2003 between VERIO and Customer, except for section 5A
of such Settlement Agreement, which Section 5A is superseded in its entirety by
the provisions of this Service Order Form.
 



